Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becklund (US 5,829,948).

Regarding claim 1, Becklund discloses a transportation apparatus comprising: 
a delivering device (12) being horizontally movable; 
an elevating unit (scissor unit - 34,32,16,10a-d, Fig.2) disposed under and mounted to said delivering device, and being vertically extendable and contractible relative to said delivering device (Fig.2); and 
a loading device adapted for loading and unloading an object (tines 22a-b, conveyed along a path by 14), and including 
a frame unit that includes a connecting base disposed under and mounted to said elevating unit (14), 
a moving unit (castors) that is disposed under and mounted to said connecting base, and that includes a moving base horizontally movable along a lower first axis parallel to a first direction relative to said connecting base, and 


Regarding claim 4, Becklund further discloses said fork unit is pivotable about a pivot axis extending along the second direction (Col.5, lines 35-37).

Regarding claim 11, Becklund further discloses said delivering device includes a sliding unit that includes a sliding base and a plurality of rolling wheels rotatably mounted to two opposite sides of said sliding base (See Fig.2, elements 11a,15a slide within 12 and elements 11b,15b slide within 14).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Becklund (US 5,829,948) in view of Weipert (US 4,078,269).

Regarding claim 12, Becklund does not further specifically disclose said delivering device further includes a damping unit that includes four spaced-apart shock-absorbing bumpers mounted to said sliding base of said sliding unit.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Becklund in view of Weipert to include a damping unit in order to allow for oscillating movements to be dampened.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Becklund (US 5,829,948) in view of Rogi (FR 2,584,694), see attached foreign reference and translation.

Regarding claim 13, Becklund further discloses said elevating unit includes an upper base mounted to said delivering device (12), 
a lower base disposed under said upper base, mounted to said loading device (14), and movable along a first vertical axis parallel to the up-down direction relative to said upper base (Fig.2), and 
at least one scissors unit (10a-d) interconnecting said upper base and said lower base, and being expanded or contracted during the movement of said lower base along the first vertical axis (Fig.2).
Becklund does not further specifically disclose said transportation apparatus further comprises a hoist including a rope reel that is mounted to said delivering device, a rope that is connected between said rope reel and said lower base, and a guiding wheel that is mounted to said delivering device for guiding said rope released from said rope reel towards said loading device and said rope reel is operable to release or to retract said rope to thereby move said lower base to result in the expansion or contraction of said at least one scissors unit.
Rogi teaches a hydraulic lift with cabin (Fig.1). The hydraulic lift comprises a cabin which is linked, via support means and return pulleys (5), to a hydraulic cylinder (6) which can be 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Becklund in view of Rogi, to use a rope reel and a rope that is connected between said rope reel and said lower connecting seat wherein releasing and retracting said rope moves said lower connecting seat in order to allow for an increased height for the purpose of lifting and lowering a greater range.

Allowable Subject Matter
Claims 2-3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 2 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a rotary device mounted to said delivering device and operable for rotating said elevating unit.  Schupp teaches a turntable (52) which rotates a load support member (12) but does not further teach rotating the elevating unit.

Claims 5-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 5 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a pivot unit that includes a pivot base pivotally mounted to said moving unit, and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DePumpo, Johnson, Buehler, Boyd, Appelberg, Zhang, Dai, Kuck, Brown, Haddix, Lee, Taylor, Bourgeois, Christensen, Hanaoka, Lai, Beiler, Polins, Wise, Nguyen, Shupp, Schonauer, Rosencrance, Ruault, Draayer and Sukalski further disclose elements of elevating devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652